Exhibit 10.2

EMPLOYMENT AGREEMENT

AGREEMENT entered into as of August 14th, 2008, by and between MEREDITH
CORPORATION, an Iowa corporation (the "Company"), and John S. Zieser
("Executive"), to become effective August 12, 2008 ("Effective Date").

WITNESSETH:

WHEREAS, Executive has been employed by the Company as Chief Development
Officer, General Counsel & Secretary, Meredith Corporation; and

WHEREAS, the Company wishes to continue to employ Executive pursuant to the
terms and conditions hereof, and in order to induce Executive to enter into this
agreement (the "Agreement") and to secure the benefits to accrue from his
performance hereunder is willing to undertake the obligations assigned to it
herein; and

WHEREAS, Executive is willing to continue his employment with the Company under
the terms hereof and to enter into the Agreement;

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

1. Position; Duties; Responsibilities.

1.1 Meredith shall employ Executive as its Chief Development Officer, General
Counsel & Secretary,, reporting to Steve Lacy (or his successor, if applicable).
While employed hereunder, Executive shall have such responsibility and authority
as has historically attached to being Meredith's Chief Development Officer,
General Counsel & Secretary.

1.2 During the course of his employment, Executive agrees to devote his full
time and attention and give his best efforts and skills to furthering the
business and interests of the Company, which, subject to the mutual agreement of
Executive and Steve Lacy (or his successor, if applicable), which shall not be
unreasonably withheld, may include Executive volunteering his time and efforts
on behalf of charitable, civic, professional organizations and boards of other
corporations.

2. Term.

The term of employment under this Agreement shall commence as the Effective
Date, and shall continue through June 30, 2011, unless sooner terminated in
accordance with this Agreement, and thereafter as herein provided. Executive's
term of employment shall automatically renew for subsequent one (1) year terms,
the first of which would begin on July 1, 2011, subject to the terms of this
Agreement unless either party gives written notice six (6) months or more prior
to the expiration of the then existing term of its decision not to renew (the
"Term").

In the event this Agreement expires at the end of the Term, as extended if
applicable, after the Company has delivered a Non-Renewal Notice to Executive,
such termination of Executive's employment with the Company will be treated for
all purposes hereunder as a termination of employment by the Company Without
Cause pursuant to Section 9.4.

3. Base Salary.

3.1 The Company shall pay Executive a base salary at the annual rate of Six
Hundred Thousand Dollars ($600,000.00) ("Base Salary"), retroactive to July 1,
2008 and continuing through June 30, 2009, payable in accordance with the
standard payroll practices of the Company.

3.2 It is understood that the Base Salary is to be Executive's minimum annual
compensation during the Term. The Base Salary may increase beginning July 1,
2009 at the discretion of the Compensation Committee of the Company's Board of
Directors ("Compensation Committee"). Base Salary shall include all such
increased amounts, and, if increased, Base Salary shall not thereafter be
decreased.

4. Long-Term Incentive Plans.

During the Term of this Agreement, Executive shall be eligible to participate in
all long-term incentive plans, including, without limitation, stock incentive
plans adopted by the Company and in effect (collectively, "Long-Term Incentive
Plans"), at levels of awards to be granted by the Compensation Committee
commensurate with the level of Executive's responsibilities and performance
thereof. At its regular August 2008 meeting, the Compensation Committee, in the
exercise of its discretion, shall approve an award to Executive of: (a) 65,000
non-qualified stock options with a three (3) year cliff vesting schedule and a
strike price equal to the fair market value of Meredith common stock on the date
of such award, and (b) 10,000 Restricted Stock of Meredith common stock with a
three (3) year cliff vesting schedule.

5. Bonus.

5.1 During the Term of this Agreement, Executive shall be eligible to
participate in the Meredith Management Incentive Plan (or any successor or
replacement annual incentive plan of the Company) ("MIP"), for such periods as
it continues in effect, subject to the terms of the MIP, and to the discretion
vested in the Compensation Committee under the MIP; provided, however, that the
percentage of Base Salary payable as a target bonus under the MIP shall not be
less than Seventy Percent (70%) (actual Company financial results may result in
an actual bonus paid to Executive equal to less than or more than Seventy
Percent (70%) of Base Salary).

5.2 The MIP bonus pursuant to this Section 5.1 shall be paid to Executive in
conformance with the Company's normal MIP bonus pay policies following the end
of the respective fiscal year. For the purpose of Section 5.1, MIP bonuses paid
with respect to the fiscal year shall include payments made outside of the
fiscal year but for such fiscal year and shall exclude payments made in the
fiscal year that are for another fiscal year.

6. Short-Term Disability.

During any period of short-term disability, the Company will continue to pay to
Executive the Base Salary throughout the period of short-term disability, but in
no event beyond the end of Term. In addition, Executive will continue to receive
all rights and benefits under the benefit plans and programs of the Company in
which Executive is a participant as determined in accordance with the terms of
such plans and programs, and Executive shall be eligible to receive the benefit
of his target MIP for the initial year in which the short-term disability occurs
without reduction for the period of short-term disability. In the event of
Executive's death during a period of short-term disability, the provisions of
Section 9.1 shall apply. For the purposes of this Agreement, short-term
disability shall be defined as the incapacitation of Executive by reason of
sickness, accident or other physical or mental disability which continues for a
period not to exceed the fifth month anniversary of the date of the cause or
onset of such incapacitation. All benefits provided under this Section 6 shall
be in replacement of and not in addition to benefits payable under the Company's
short-term and long-term disability plan(s), except to the extent such
disability plan(s) provide greater benefits than the disability benefits
provided under this Agreement, in which case the applicable disability plan(s)
would supersede the applicable provisions of this Agreement. In the event
Executive is determined to be permanently disabled (as determined under Section
9.2), the provisions of Section 9.2 shall apply.

7. Employee Benefit Plans.

7.1 During the Term of this Agreement and subject to all eligibility
requirements, and to the extent permitted by law, Executive will have the
opportunity to participate in all employee benefit plans and programs generally
available to the Company's employees in accordance with the provisions thereof
as in effect from time to time, including, without limitation, medical coverage,
group life insurance, holidays and vacations, Meredith Savings and Investment
Plan (401k) and the Meredith Employees' Retirement Income Plan, but not
including the Company's short-term and long-term disability plans, except to the
extent that such disability plans provide greater benefits than the disability
benefits provided under this Agreement, in which case the applicable disability
plan would supersede the applicable provisions of this Agreement.

7.2 In addition to benefits described in Section 7.1 during the Term of this
Agreement, Executive shall also receive or participate in, to the extent
permitted by law, the various perquisites and plans generally available to
officers of the Company in accordance with the provisions thereof as in effect
from time to time including, without limitation, the following perquisites to
the extent the Company continues to offer them: an automobile or automobile
allowance, tax and estate planning, and executive life insurance (if insurable).
Executive shall also be reimbursed for the regular annual dues for one country
club incurred by Executive in furtherance of the Company's business. In
addition, Executive shall participate in the Meredith Replacement Benefit Plan
and the Meredith Supplemental Benefit Plan.

8. Expense Reimbursements.

During Executive's employment with the Company, Executive will be entitled to
receive reimbursement by the Company for all reasonable, out-of-pocket expenses
incurred by him (in accordance with policies and procedures established by the
Company), in connection with his performing services hereunder, provided
Executive properly accounts therefor.

9. Consequences of Termination of Employment.

9.1 Death. In the event of the death of Executive during the Term of this
Agreement or during the period when payments are being made pursuant to Sections
6 or 9.2, this Agreement shall terminate and all obligations to Executive shall
cease as of the date of death except that, (a) the Company will pay to the legal
representative of his estate the Base Salary until the end of the month of the
first anniversary of Executive's death (but not beyond June 30, 2011), and (b)
all rights and benefits of Executive under the benefit plans and programs of the
Company in which Executive is a participant, will be provided as determined in
accordance with the terms and provisions of such plans and programs. Any MIP
bonus (or amounts in lieu thereof) pursuant to Section 5, payable for the fiscal
year in which Executive's death occurs, shall be determined by the Compensation
Committee at its meeting following the end of such fiscal year pro rata to the
date of death and promptly paid to Executive's estate. All awards of restricted
stock, stock options and any other benefits under the Long-Term Incentive Plans
shall be handled in accordance with the terms of the relevant plan and
agreements entered into between Executive and the Company with respect to such
awards.

9.2 Disability. If Executive shall become permanently incapacitated by reasons
of sickness, accident or other physical or mental disability, as such
incapacitation is certified by a physician chosen by the Company and reasonably
acceptable to Executive (if he is then able to exercise sound judgment), and
shall therefore be unable to perform his normal duties hereunder, then the
employment of Executive hereunder and this Agreement may be terminated by
Executive or the Company upon thirty (30) days' written notice to the other
party following such certification. Should Executive not acquiesce (or should he
be unable to acquiesce) in the selection of the certifying doctor, a doctor
chosen by Executive (or if he is not then able to exercise sound judgment, by
his spouse or personal representative) and reasonably acceptable to the Company
shall be required to concur in the medical determination of incapacitation,
failing which the two doctors shall designate a third doctor whose decision
shall be determinative as of the end of the calendar month in which such
concurrence or third-doctor decision, as the case may be, is made. After the
final certification is made and the 30-day written notice is provided, the
Company shall pay to Executive, at such times as Base Salary provided for in
Section 3 of this Agreement would normally be paid, 100% of Base Salary for the
first twelve months following such termination, 75% of Base Salary for the next
twelve-month period and 50% of Base Salary for the remaining period of what
would have constituted the current Term of employment but for termination by
reason of disability (but in no event beyond June 30, 2011). Following the
termination pursuant to this Section 9.2, the Company shall pay or provide to
Executive such other rights and benefits of participation under the employee
benefit plans and programs of the Company to the extent that such continued
participation is not otherwise prohibited by applicable law or by the express
terms and provisions of such plans and programs. Furthermore, nothing contained
in this Section 9.2 shall preclude Executive from receiving the benefit of his
target MIP bonus for the initial year in which a short-term disability occurs
pursuant to the provisions of Section 6. All benefits provided under this
Section 9.2 shall be in replacement of and not in addition to benefits payable
under the Company's short-term and long-term disability plans, except to the
extent such disability plans provide greater benefits than the disability
benefits provided under this Agreement, in which case the applicable disability
plan(s) would supersede the applicable provisions of this Agreement. All awards
of restricted stock, stock options and any other benefits under the Long-Term
Incentive Plans shall be handled in accordance with the terms of the relevant
plan and agreements entered into between Executive and the Company with respect
to such awards.

9.3 Due Cause. The Company may terminate Executive's employment, remove him as
an officer of the Company and terminate this Agreement at any time for Due
Cause. In the event of such termination for Due Cause, Executive shall continue
to receive Base Salary provided for in this Agreement only through the date of
such termination for Due Cause. Executive shall be entitled to no further
benefits under this Agreement, except that any rights and benefits Executive may
have under the employee benefit plans and programs of the Company, in which
Executive is a participant, shall be determined in accordance with the terms and
provisions of such plans and programs. Executive understands and agrees that in
the event of the termination of employment, removal as an officer and
termination of this Agreement pursuant to this Section 9.3: (a) All awards of
restricted stock, stock options and any other benefits under the Long-Term
Incentive Plans shall be handled in accordance with the terms of the relevant
plan and agreements entered into between Executive and the Company with respect
to such awards and (b) the Company shall have no further obligation to pay any
bonus to Executive under the terms of the MIP or this Agreement, but that the
obligations of Executive under Section 10 shall remain in full force and effect.
The term "Due Cause" shall mean (i) the willful and continued failure of
Executive to attempt to perform substantially his duties with the Company (other
than any such failure resulting from Disability), after a demand for substantial
performance is delivered to Executive, which specifically identifies the manner
in which Executive has not attempted to substantially perform his duties and for
those matters which are subject to cure, a ten (10) day notice to cure is
provided, or (ii) the engaging by Executive in willful misconduct which is
materially injurious to the Company, monetarily or otherwise. For purposes of
this definition, no act, or failure to act, on the part of Executive shall be
considered "willful" unless it is done, or omitted to be done, by Executive in
bad faith and without reasonable belief that Executive's action or omission was
in the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for the Company shall be conclusively presumed to be done,
or omitted to be done, by Executive in good faith and in the best interests of
the Company.

9.4 Without Cause. The other provisions of this Agreement notwithstanding, the
Company may terminate Executive's employment, remove him as an officer and
terminate this Agreement at any time for whatever reason it deems appropriate,
with or without cause and with or without prior notice. In the event of such a
termination of Executive's employment and this Agreement, Executive shall have
no further obligations of any kind under or arising out of the Agreement (except
for the obligations of Executive under Section10) and the Company shall be
obligated only to promptly pay Executive the following in a lump sum payment:
(a) Base Salary and the target MIP bonus amounts provided in Section 5 of this
Agreement through the end of the then current Term of this Agreement (the
"Remaining Term") as provided for under Section 2 of this Agreement, but no less
than a total of eighteen (18) months of Base Salary and target bonus under the
MIP or successor plans; and (b) any other amounts due and owing not then paid;
provided, however, that in the event that as a result of such termination of
employment Executive would otherwise be entitled to a severance payment (a
"Change of Control Severance Payment") under Section 4 of the Amended and
Restated Severance Agreement dated as of February 1, 2001, between Executive and
the Company (the "Severance Agreement"), Executive shall be entitled to the
amounts described in clause (b) above and the greater of: (i) the cash severance
benefits described in clause (a) of this sentence and (ii) the cash severance
benefits described in Section 4(a) of the Severance Agreement, but in no event
to both payments.

After the date of termination under this Section 9.4 or Section 9.6, Executive
shall not be treated as an employee for purposes of the Company's employee
benefit plans or programs even though he may continue to receive payments as
provided in this Section 9.4, except: that Executive and his eligible dependents
shall continue, to the extent permitted by law, to be covered by health and
welfare insurance plans or programs in which Executive and his eligible
dependents participate immediately prior to Executive's termination of
employment for the Remaining Term; provided, however, that if during such time
period Executive should enter into employment with a new employer and become
eligible to receive comparable insurance benefits, the continued insurance
benefits described herein shall automatically cease. In the event that Executive
is ineligible, for whatever reason, to continue to be so covered with respect to
any of the above-referenced plans or programs, the Company shall provide
substantially equivalent coverage through other sources (determined on an
after-tax basis). In the event Executive would otherwise be entitled to a Change
of Control Severance Payment under the Severance Agreement as a result of a
termination of employment under this Section 9.4, Executive may elect to receive
the continued health and welfare insurance benefits under this Section 9.4 or
under Section 4(b) of the Severance Agreement, but in no event both benefits.

Furthermore, in the event of a termination Without Cause, Executive shall be
presumed to have met eligibility requirements specified in Section 2.4 of the
Meredith Replacement Benefit Plan and the Meredith Supplemental Benefit Plan or
any successor thereto and he shall be entitled to the amounts that have accrued
under such plans through the date of his termination without cause. All awards
of restricted stock and stock options shall automatically vest and be
exercisable for the full unexpired term of the option.

Executive agrees that the payments described in this Section 9.4 shall be full
and adequate compensation to Executive for all damages Executive may suffer as a
result of the termination of his employment pursuant to this Sections 9.4 or
9.6, and in consideration of the payments and benefits provided in this Section
9.4, Executive agrees to execute a Waiver and Release Agreement in the form
attached hereto as Attachment A; provided, however, that, except as specifically
provided for under this Section 9.4, any rights and benefits Executive may have
under the employee benefit plans and programs of the Company, in which Executive
is a participant, shall be determined in accordance with the terms and
provisions of such plans and programs.

9.5 Employee Voluntary. In the event Executive terminates his employment of his
own volition prior to the end of the term of this Agreement, except for a
termination as described in Section 9.6 and except for termination for Good
Reason as specifically provided otherwise in the Severance Agreement, such
termination shall constitute a voluntary termination and in such event the
Company's only obligation to Executive shall be to make Base Salary payments
provided for in this Agreement through the date of such voluntary termination.
Any rights and benefits Executive may have under the employee benefit plans and
programs of the Company, in which he is a participant, shall be determined in
accordance with the terms and provisions of such plans and programs. Executive
understands and agrees that in the event of the termination of employment
pursuant to this Section 9.5: (a) All awards of restricted stock, stock options
and any other benefits under the Long-Term Incentive Plans shall be handled in
accordance with the terms of the relevant plan and agreements entered into
between Executive and the Company with respect to such awards; and (b) the
Company shall have no further obligation to pay any bonuses to Executive under
the terms of the MIP or this Agreement.

9.6 Change in Title, Duties or Reporting Relationship. If at any time prior to
the end of the Term of this Agreement (a) a change is made to Executive's title
as Chief Development Officer, General Counsel & Secretary,, (b) a material
change is made with respect to Executive's having such responsibility and
authority as has historically attached to being Chief Development Officer,
General Counsel & Secretary, or (c) a change is made in Executive's reporting
relationship to Steve Lacy or his successor, Executive shall have the right to
terminate his employment with the Company by giving written notice within ninety
(90) days after the date of such action, and such termination shall be deemed to
be termination by the Company without "Due Cause," and such termination shall be
treated in accordance with the terms of Section 9.4 above.

9.7 The Company agrees to continue Executive's coverage under such directors and
officers' liability insurance policies as shall from time to time be in effect
for active officers and employees for not less than six years following
Executive's termination of employment.

10. Covenants of Executive.

10.1 Executive acknowledges that as a result of the services to be rendered to
the Company hereunder, Executive will be brought into close contact with many
confidential affairs of the Company, its subsidiaries and affiliates, not
readily available to the public. Executive further acknowledges that the
services to be performed under this Agreement are of a special, unique, unusual,
extraordinary and intellectual character; that the business of the Company is
international in scope; that its goods and services are marketed throughout the
United States and various parts of the world and that the Company competes with
other organizations that are or could be located in nearly any part of the
United States and in various parts of the world.

10.2 In recognition of the foregoing, Executive covenants and agrees that,
except as is necessary in providing services under this Agreement or to the
extent necessary to comply with law or the valid order of a court or government
agency of competent jurisdiction, Executive will not knowingly use for his own
benefit nor knowingly divulge any Confidential Information and Trade Secrets of
the Company, its subsidiaries and affiliated entities, which are not otherwise
in the public domain and, so long as they remain Confidential Information and
Trade Secrets not in the public domain, will not intentionally disclose them to
anyone outside of the Company either during or after his employment. For the
purposes of this Agreement, "Confidential Information and Trade Secrets" of the
Company means information which is secret to the Company, its subsidiaries and
affiliated entities. It may include, but is not limited to, information relating
to the magazines, books, publications, products, services, television stations,
real estate franchise operations, new and future concepts and business of the
Company, its subsidiaries and affiliates, in the form of memoranda, reports,
computer software and data banks, customer lists, employee lists, books,
records, financial statements, manuals, papers, contracts and strategic plans.
As a guide, Executive is to consider information originated, owned, controlled
or possessed by the Company, its subsidiaries or affiliated entities which is
not disclosed in printed publications stated to be available for distribution
outside the Company, its subsidiaries and affiliated entities as being secret
and confidential. In instances where doubt does or should reasonably be
understood to exist in Executive's mind as to whether information is secret and
confidential to the Company, its subsidiaries and affiliated entities, Executive
agrees to request an opinion, in writing, from Meredith's Chief Executive
Officer.

10.3 Anything to the contrary in this Section 10 notwithstanding, Executive
shall disclose to the public and discuss such information as is customary or
legally required to be disclosed by a Company whose stock is publicly traded, or
that is otherwise legally required to disclose, or that is in the best interests
of the Company to do so.

10.4 Executive will deliver promptly to the Company on the termination of his
employment with the Company, or at any other time the Company may so request,
all memoranda, notes, records, reports and other documents relating to the
Company, its subsidiaries and affiliated entities, and all property owned by the
Company, its subsidiaries and affiliated entities, which Executive obtained
while employed by the Company, and which Executive may then possess or have
under his control.

10.5 During and for a period of twenty-four (24) months after the termination of
employment with the Company (except that the time period of such restrictions
shall be extended by any period during which Executive is in violation of this
Section 10.5), Executive will not knowingly interfere with, disrupt or attempt
to disrupt, any then existing relationship, contractual or otherwise between the
Company, its subsidiaries or affiliated entities, and any customer, client,
supplier, or agent, or knowingly solicit, or assist any other entity in
soliciting for employment, any person known to Executive to be an agent or
executive employee of the Company, its subsidiaries, or affiliated entities, it
being understood that the right to seek or enter into contractual arrangements
with independent contractors, including, without limitation, consultants,
professionals, authors, advertisers and the like, shall not be abridged by
reason of this Section 10. In addition, in the event of a voluntary termination
under Section 9.5, during and for a period of twenty-four (24) months after the
termination of employment with the Company, Executive will not render services
directly or indirectly as an employee, officer, director, consultant,
independent contractor or in any other capacity to any person or entity that is
a competitor of the Company.

10.6 Executive will promptly disclose to the Company all inventions, processes,
original works of authorship, trademarks, patents, improvements and discoveries
related to the business of the Company, its subsidiaries and affiliated entities
(collectively "Developments"), conceived or developed during Executive's
employment with the Company and based upon information to which he had access
during the term of employment, whether or not conceived during regular working
hours, through the use of the Company time, material or facilities or otherwise.
All such Developments shall be the sole and exclusive property of the Company,
and upon request Executive shall deliver to the Company all outlines,
descriptions and other data and records relating to such Developments, and shall
execute any documents deemed necessary by the Company to protect the Company's
rights hereunder. Executive agrees upon request to assist the Company to obtain
United States or foreign letters patent and copyright registrations covering
inventions and original works of authorship belonging to the Company hereunder.
If the Company is unable because of Executive's mental or physical incapacity to
secure Executive's signature to apply for or to pursue any application for any
United States or foreign letters patent or copyright registrations covering
inventions and original works of authorship belonging to the Company hereunder,
then Executive hereby irrevocably designates and appoints the Company and its
duly authorized officers and agents as his agent and attorney in fact, to act
for and in his behalf and stead to execute and file any such applications and to
do all other lawfully permitted acts to further the prosecution and issuance of
letters patent or copyright registrations thereon with the same legal force and
effect as if executed by him. Executive hereby waives and quitclaims to the
Company any and all claims, of any nature whatsoever, that he may hereafter have
for infringement of any patents or copyright resulting from any such application
for letters patent or copyright registrations belonging to the Company
hereunder.

10.7 Executive agrees that the remedy at law for any breach or threatened breach
of any covenant contained in this Section 10 may be inadequate and that the
Company, in addition to such other remedies as may be available to it, in law or
in equity, shall be entitled to injunctive relief without bond or other
security.

10.8 Although the restrictions contained in Sections 10.1, 10.2, 10.4 and 10.5
above are considered by the parties hereto to be fair and reasonable in the
circumstances, it is recognized that restrictions of such nature may fail for
technical reasons, and accordingly it is hereby agreed that if any of such
restrictions shall be adjudged to be void or unenforceable for whatever reason,
but would be valid if part of the wording thereof were deleted, or the period
thereof reduced or the area dealt with thereby reduced in scope, the
restrictions contained in Section 10.1, 10.2, 10.4 and 10.5 shall be enforced to
the maximum extend permitted by law, and the parties consent and agree that such
scope or wording may be accordingly judicially modified in any proceeding
brought to enforce such restrictions.

10.9 Notwithstanding that Executive's employment hereunder may expire or be
terminated as provided in Sections 2 or 9 above, this Agreement shall continue
in full force and effect insofar as is necessary to enforce the covenants and
agreements of Executive contained in this Section 10. In addition, the Company
obligations under Sections 9, 11 and 19 shall continue in full force and effect
with respect to Executive or his estate.

11. Arbitration.

The parties shall use their best efforts and good will to settle all disputes by
amicable negotiations. The Company and Executive agree that, with the express
exception of any dispute or controversy arising under Section 9.2 or Section 10
of this Agreement or as may be required under Section 3(g) of the Severance
Agreement, any controversy or claim arising out of or in any way relating to
Executive's employment with the Company, including, without limitation, any and
all disputes concerning this Agreement and the termination of this Agreement
that are not amicably resolved by negotiation, shall be settled by arbitration
in Des Moines, Iowa, or such other place agreed to by the parties, as follows:

(a) Any such arbitration shall be heard before an arbitrator who shall be
impartial. Except as the parties may otherwise agree, the arbitrator shall be
appointed by the American Arbitration Association, from its panel of commercial
arbitrators, in accordance with its rules and procedures. In determining the
appropriate background of the arbitrator, the appointing authority shall give
due consideration to the issues to be resolved, but its decision as to the
identity of the arbitrator shall be final.

(b) An arbitration may be commenced by any party to this Agreement by the
service of a written Request for Arbitration upon the other affected party. Such
Request for Arbitration shall summarize the controversy or claim to be
arbitrated, and shall be referred by the complaining party to the appointing
authority for appointment of arbitrators ten (10) days following such service.
If an arbitrator is not appointed by the appointing authority within sixty (60)
days following such reference, any party may apply to any court within the State
of Iowa for an order appointing arbitrators qualified as set forth below. No
Request for Arbitration shall be valid if it relates to a claim, dispute,
disagreement or controversy that would have been time barred under the
applicable statute of limitations had such claim, dispute, disagreement or
controversy been submitted to the courts of the State of Iowa.

(c) Judgment on the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof.

(d) It is intended that controversies or claims submitted to arbitration under
this Section 11 shall remain confidential, and to that end it is agreed by the
parties that neither the facts disclosed in the arbitration, the issues
arbitrated, nor the views or opinions of any persons concerning them, shall be
disclosed by third persons at any time, except to the extent necessary to
enforce an award or judgment or as required by law or in response to legal
process or in connection with such arbitration. In addition, Executive shall be
entitled to disclose the facts disclosed in arbitration, the issues arbitrated,
and the views or opinions of any persons concerning them to legal and tax
advisors so long as such advisors agree to be bound by the terms of this
Agreement.

12. Successors and Assigns.

12.1 Assignment by the Company. This Agreement shall inure to the benefit of and
shall be binding upon the successors and assigns of the Company.

12.2 Assignment by Executive. Executive may not assign this Agreement or any
part thereof; provided, however, that nothing herein shall preclude one or more
beneficiaries of Executive from receiving any amount that may be payable
following the occurrence of his legal incompetency or his death and shall not
preclude the legal representative of his estate from receiving such amount or
from assigning any right hereunder to the person or persons entitled thereto
under his will or, in the case of intestacy, to the person or persons entitled
thereto under the laws of the intestacy applicable to his estate.

13. Governing Law.

This Agreement shall be deemed a contract made under, and for all purposes shall
be construed in accordance with, the laws of the State of Iowa without reference
to the principles of conflict of laws.

14. Entire Agreement.

This Agreement and those plans and agreements referenced herein contain all the
understandings and representations between the parties hereto pertaining to the
subject of the employment of Executive by the Company and supersede all
undertakings and agreements, whether oral or in writing, if any there be,
previously entered into by them with respect thereto, including, but not
limited, to the Severance Agreement entered into between the Company and
Executive on February 1, 2001.

15. Amendment or Modification; Waiver.

No provision of this Agreement may be amended or modified unless such amendment
or modification is agreed to in writing, signed by Executive and by a duly
authorized officer of the Company and approved in advance by the Compensation
Committee. Except as otherwise specifically provided in this Agreement, no
waiver by either party hereto of any breach by the other party of any condition
or provision of the Agreement to be performed by such other party shall be
deemed a waiver of a similar or dissimilar provision or condition at the same or
any prior or subsequent time.

16. Notices.

Any notice to be given hereunder shall be in writing and delivered personally or
sent by overnight mail, such as Federal Express, addressed to the party
concerned at the address indicated below or to such other address as such party
may subsequently give notice of hereunder in writing:

If to Company:

Steve Lacy
President and CEO
Meredith Corporation
1716 Locust Street
Des Moines, Iowa 50309-3023

If to Executive:

John S. Zieser
3721 Turnberry
West Des Moines, Iowa 50265


17. Severability.

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions or
portions of this Agreement shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.

18. Withholding.

Anything to the contrary notwithstanding, all payments required to be made by
the Company hereunder to Executive or his beneficiaries, including his estate,
shall be subject to withholding and deductions as the Company may reasonably
determine it should withhold or deduct pursuant to any applicable law or
regulation. In lieu of withholding or deducting, such amounts, in whole or in
part, the Company may, in its sole discretion, accept other provision for
payment as permitted by law, provided it is satisfied in its sole discretion
that all requirements of law affecting its responsibilities to withhold such
taxes have been satisfied.

19. Deferred Payments.

Any amounts required under this Agreement to be paid to Executive that Executive
can and does elect to defer under any Company benefit plan or program shall be
deemed to have been paid to him for purposes of this Agreement; provided,
however, that if the Company breaches the terms of any deferred compensation
plan, arrangement or agreement with respect to which such amounts are to be
paid, Executive may claim a breach of this Agreement.

Notwithstanding anything in this Agreement or elsewhere to the contrary:

(a) If payment or provision of any amount or other benefit that is "deferred
compensation" subject to Section 409A of the Code at the time otherwise
specified in this Agreement or elsewhere would subject such amount or benefit to
additional tax pursuant to Section 409A(a)(1)(B) of the Code, and if payment or
provision thereof at a later date would avoid any such additional tax, then the
payment or provision thereof shall be postponed to the earliest date on which
such amount or benefit can be paid or provided without incurring any such
additional tax. In the event this Section requires a deferral of any payment,
such payment shall be accumulated and paid in a single lump sum on such earliest
date together with interest for the period of delay, compounded annually, equal
to the prime rate (as published in The Wall Street Journal), and in effect as of
the date the payment should otherwise have been provided.

(b) If any payment or benefit permitted or required under this Agreement, or
otherwise, is reasonably determined by either party to be subject for any reason
to a material risk of additional tax pursuant to Section 409A(a)(1)(B) of the
Code, then the parties shall promptly agree in good faith on appropriate
provisions to avoid such risk without materially changing the economic value of
this Agreement to either party.

20. Survivorship.

The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

21. Duty to Mitigate: Set-off.

Executive shall not be required to seek employment, nor shall the amount of any
payment provided for under this Agreement be reduced by any compensation earned
by Executive as the result of employment by another employer after the date of
termination of Executive's employment, or otherwise, except as may be provided
under Section 9.4 with respect to health and welfare insurance benefits. The
Company's obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any set
off, counterclaim, recoupment, defense, or other claim, right or action that the
Company may have against Executive or others, except to be extent such
employment violates Section 10.5.

22. Headings.

Headings of the sections of this Agreement are intended solely for convenience
and no provision of this Agreement is to be construed by reference to the title
of any section.

23. Knowledge and Representation.

Executive acknowledges that the terms of this Agreement have been fully
explained to him, that Executive understands the nature and extent of the rights
and obligations provided under this Agreement, and that Executive has been
represented by legal counsel in the negotiation and preparation of this
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

MEREDITH CORPORATION

By: /s/ Stephen M. Lacy

Dated: 08/14/08

 

JOHN S. ZIESER

/s/ John S. Zieser

Dated: 08/14/08

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 